                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

WALTER CORNELIUS LEWIS                                                                        PLAINTIFF

V.                                                                               NO. 4:16-CV-100-DMB-DAS

MARSHAL FISHER, et al.                                                                     DEFENDANTS


                                                        ORDER

           Before the Court is United States Magistrate Judge David A. Sanders’ January 22, 2019,

Report and Recommendation, Doc. #71; and May 21, 2019, Report and Recommendation, Doc.

#83.

                                                        I
                                           Relevant Procedural History

           On May 24, 2016, Walter Cornelius Lewis filed a pro se prisoner complaint against

“Marshall Fisher,” “Officer Page,” “Officer Strickland,” “Officer Marshall,” and “Unnamed

Officers.” Doc. #1 at 1. Lewis’ request to proceed in forma pauperis was granted June 16, 2016.

Doc. #7. On November 7, 2018, United States Magistrate Judge David A. Sanders ordered the

United States Marshal Service to personally serve Strickland. Doc. #54. Process to Strickland

listing a Mississippi Department of Corrections (“MDOC”) facility as his address was returned

unexecuted on November 26, 2018, with a remark that “[p]rocess could not be served due to lack

of full name ….”1 Doc. #61 at 2.

           On December 3, 2018, Judge Sanders ordered Lewis to provide by January 2, 2019, a valid

address for “Officer Edward Strickland”2 for service of process since Strickland was no longer

employed by MDOC, and warned Lewis that failure to comply may result in Strickland’s


1
    The name of the person listed to be served was “Officer Strickland.” Doc. #61 at 2.
2
    The source of Strickland’s first name is unclear from the record.
dismissal. Doc. #62. On or about December 17, 2018, Lewis submitted a motion requesting that

MDOC provide a valid address for Strickland. Doc. #67. Judge Sanders denied the motion

because “[c]ounsel for MDOC has represented to the court that MDOC cannot determine a current

address for service of process for this defendant.” Doc. #72.

        On January 22, 2019, Judge Sanders issued a Report and Recommendation (“Strickland

R&R”) recommending that Strickland be dismissed from this case because Lewis failed to provide

a valid address for service of process as ordered. Doc. #71 at 1. Judge Sanders explained that

“[t]he plaintiff, as the party initiating the suit, is ultimately responsible for providing sufficient

information to locate each defendant” and that “[n]either the Marshal Service nor the defendants

have been able to locate []Officer Strickland ….” Id. Lewis objected to the Strickland R&R on

or about February 11, 2019.3 Doc. #76.

        On February 21, 2019, Jeremy Page filed a motion for summary judgment, Doc. #77, which

Lawardrick Marsher joined, Doc. #88.4 Lewis responded in opposition to the motion on or about

March 20, 2019.          Doc. #82.       On May 21, 2019, Judge Sanders issued a Report and

Recommendation (“Summary Judgment R&R”) recommending that the motion for summary

judgment be granted and that this case be dismissed without prejudice for Lewis’ failure to exhaust

administrative remedies. Doc. #83 at 9. Lewis objected to the Summary Judgment R&R on or

about May 31, 2019. Doc. #93.

                                                     II
                                             Standard of Review

        Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination


3
 The envelope in which Lewis mailed the objection to the Court is not part of the record. Lewis dated the objection
January 29, 2019. The Clerk’s stamp on the document incorrectly indicates the filed date year as 2018.
4
  Because the claims against Fisher were dismissed December 28, 2017, see Doc. #28, and Strickland was never
served, Page and Marsher are the only defendants before the Court who remain to defend against Lewis’ claims.
of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

                                               III
                                        Strickland R&R

       In his objection to the Strickland R&R, Lewis admits that it is his responsibility to locate

Strickland but argues that “[a]s an incarcerated inmate i am limited and if the Marshal Service or

defendants couldn’t provide a valid address for service of process … it would be a daunting task

for me!” Doc. #76 at 2.

       Generally, “[t]he plaintiff is responsible for having the summons and complaint served ….”

Fed. R. Civ. P. 4(c)(1). “If a defendant is not served within 90 days after the complaint is filed,

the court—on motion or on its own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within a specified time.” Fed. R.

Civ. P. 4(m). Rule 4(m) directs the court to extend time for service “for an appropriate period” if

the plaintiff shows good cause for the failure. “[T]he serving party bears the burden of proving

good cause for failure to effect timely service.” Thrasher v. City of Amarillo, 709 F.3d 509, 511

(5th Cir. 2013) (quotation marks and alterations omitted).

       Lewis’ 90-day period to serve Strickland has expired. However, “[a] plaintiff proceeding

[in forma pauperis] ‘is entitled to rely upon service by the U.S. Marshals and should not be

penalized for failure of the Marshal’s Service to properly effect service of process, where such

failure is through no fault of the litigant.’” Ellibee v. Leonard, 226 F. App’x 351, 358 (5th Cir.

2007) (quoting Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987)). “As long as the pro se

prisoner provides the information necessary to identify the defendant, the Marshals’ failure to
effect service automatically constitutes ‘good cause’ for an extension of time ….” Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (collecting cases).           Necessary information is

information which would allow “the court-appointed agent [to] locate the prison-guard defendant

with reasonable effort.” Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010). In this regard,

a current address is unnecessary to locate a former employee. Id. at 739–40 (“It is unreasonable

to expect incarcerated and unrepresented prisoner-litigants to provide the current addresses of

prison-guard defendants who no longer work at the prison.”). Ordinarily, a prisoner provides the

necessary information when he identifies the defendant by “full name” and a previous assignment

at a correctional facility. Murray, 378 F. App’x at 52.

       Though Lewis initially failed to provide Strickland’s first name, Strickland’s first name is

now a part of the record. Because it appears no service by the Marshal Service was attempted with

the benefit of Strickland’s first name, the Court concludes that Lewis has shown good cause for a

limited fourteen-day extension for the Marshal Service to re-attempt service. Accordingly, the

Strickland R&R will be rejected.

                                            IV
                                   Summary Judgment R&R

       Lewis’ objection to the recommendation that Page and Marsher’s motion for summary

judgment be granted and this case be dismissed without prejudice for failure to exhaust

administrative remedies states in full: “Walter C. Lewis objects to all adverse rulings in the Report

and Recommendation (R&R) issued on May 21, 2019. Petitioner’s position is set out primarily in

his prior filings.” Doc. #93.

       Lewis fails to specify which of his “prior filings” constitute his objection, and fails to

explain why he believes they negate Judge Sanders’ recommendation in the Summary Judgment

R&R. Regardless, because none of Lewis’ “prior filings” change the fact that he has failed to

exhaust administrative remedies, his objection is overruled and the Summary Judgment R&R will
be adopted to the extent it recommends the motion for summary judgment be granted. However,

because the Court has concluded that the dismissal of Strickland is premature, the Summary

Judgment R&R will be rejected to the extent it recommends dismissal of the case in its entirety.5

                                                      V
                                                  Conclusion

        Lewis’ objection [76] to the Strickland R&R is SUSTAINED and the Strickland R&R [71]

is REJECTED. A process order directing service on Strickland will issue separately.

        Lewis’ objection [93] to the Summary Judgment R&R is OVERRULED. The Summary

Judgment R&R [83] is ADOPTED in Part and REJECTED in Part as the order of the Court.

Page and Marsher’s motion for summary judgment [77] is GRANTED. This case will proceed

against Strickland to the extent he may be served.

        SO ORDERED, this 20th day of August, 2019.

                                                             /s/Debra M. Brown
                                                             UNITED STATES DISTRICT JUDGE




5
 Exhaustion is an affirmative defense which is waived if not asserted. Dillon v. Rogers, 596 F.3d 260, 271–72 (5th
Cir. 2010). Accordingly, the Court declines to raise the exhaustion defense on behalf of Strickland.
